Case 2:20-cv-09582-JFW-E Document 24 Filed 10/30/20 Page 1 of 2 Page ID #:136




  1 LUIS LI (State Bar No. 156081)
    luis.li@mto.com
  2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
    Craig.Lavoie@mto.com
  3 MARI T. SAIGAL (State Bar No. 318556)
    Mari.Saigal@mto.com
  4 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue
  5 Fiftieth Floor
    Los Angeles, California 90071-3426
  6 Telephone:   (213) 683-9100
    Facsimile: (213) 687-3702
  7
    Attorneys for Plaintiff Vanessa Bryant
  8
                           UNITED STATES DISTRICT COURT
  9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11
    VANESSA BRYANT, a California               Case No. 2:20-cv-09582-JFW-E
 12 Resident,
                                               DECLARATION OF LEAD TRIAL
 13              Plaintiff,                    COUNSEL
 14        vs.                                 Judge: Hon. John F. Walter
                                               Crtrm.: 7A
 15 COUNTY OF LOS ANGELES, a
    public entity, et al.,
 16
                 Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  Case No. 2:20-cv-09582-JFW-E
                              DECLARATION OF LEAD TRIAL COUNSEL
Case 2:20-cv-09582-JFW-E Document 24 Filed 10/30/20 Page 2 of 2 Page ID #:137




  1                              DECLARATION OF LUIS LI
  2        I, Luis Li, hereby declare:
  3        1.     I am admitted to practice before all of the courts of the State of
  4 California and this Court. I am an attorney at the law firm of Munger, Tolles &
  5 Olson LLP and counsel of record for Plaintiff Vanessa Bryant in the above-
  6 captioned matter. I have personal knowledge of the facts set forth in this
  7 declaration, and, if called as a witness, I could and would testify competently to the
  8 matters set forth herein.
  9        2.     I have registered as a CM/ECF User.
 10        3.     My e-mail address of record is luis.li@mto.com.
 11        4.     I have read this Court’s Standing Order (ECF No. 18) and the Local
 12 Rules for the Central District of California.
 13
 14        I declare under penalty of perjury under the laws of the United States of
 15 America that the foregoing is true and correct.
 16        Executed on this 30th day of October, 2020, at Los Angeles, California.
 17
 18 DATED: October 30, 2020                MUNGER, TOLLES & OLSON LLP
 19
 20
                                           By:        /s/ Luis Li
 21
                                                 LUIS LI
 22
 23                                        Attorneys for Plaintiff Vanessa Bryant

 24
 25
 26
 27
 28

                                                 -2-                 Case No. 2:20-cv-09582-JFW-E
                                DECLARATION OF LEAD TRIAL COUNSEL
